UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6193


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MATTHEW LEE DULANEY,

                       Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.     David A. Faber,
Senior District Judge.    (6:01-cr-00098-DAF-1; 6:08-cv-00859;
6:09-cv-00372)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Lee Dulaney, Appellant Pro Se. R. Booth Goodwin, II,
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew      Lee        Dulaney       seeks    to    appeal       the    district

court’s    order    accepting         the    recommendation            of    the    magistrate

judge and dismissing as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.           The    order    is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)            (2006).             A         certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this        standard       by         demonstrating        that

reasonable       jurists       would        find    that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the        prisoner       must

demonstrate      both    that        the    dispositive         procedural         ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Dulaney has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral    argument      because       the     facts      and   legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3